Citation Nr: 9919081	
Decision Date: 07/13/99    Archive Date: 07/20/99

DOCKET NO.  98-09 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a right hip 
disability.

2.  Entitlement to service connection for a hernia.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Board


ATTORNEY FOR THE BOARD

M. S. Siegel, Counsel



INTRODUCTION

The veteran served on active duty from November 1972 to 
November 1975.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in May 1998 by the Jackson, 
Mississippi, Regional Office (RO) of the Department of 
Veterans Affairs (VA).


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been developed.

2.  A right hip disability was clinically identified on the 
veteran's entrance into service.

3.  The pre-existing right hip disability is not shown to 
have increased in severity during service.

4.  A "left" hernia was noted at the time of the veteran's 
entrance into active service.

5.  The pre-existing "left" hernia is not shown to have 
increased in severity during service.

6.  A hernia on the right side is not currently shown.



CONCLUSIONS OF LAW

1.  A right hip disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (1998).

2.  A hernia was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107(a) (West 1991); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board initially finds that these claims are well grounded 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991); that 
is, the veteran has presented claims that are plausible.  He 
has not alleged that any records of probative value that may 
be obtained, and which have not already been sought or 
associated with his claims folder, are available.  The Board 
accordingly finds that the duty to assist him in the 
development of these claims, as mandated by 38 U.S.C.A. 
§ 5107(a) (West 1991), is satisfied.

I.  Service Connection for a Right Hip Disability

Governing regulations stipulate that a veteran is presumed to 
be in sound condition when entering service, other than as 
noted at the time of the service entrance medical 
examination; see 38 C.F.R. § 3.304 (b) (1998).  In the 
instant case, the report of the medical examination conducted 
in conjunction with the veteran's entrance into service, 
dated in September 1972, notes that two pins in the right 
femoral neck were indicated on X-ray.  On the report of 
medical history prepared at that time, a right hip fracture 
at age 12, with subsequent pin removal, was noted.  The 
question before the Board, therefore, is whether this pre-
existing right hip 

disability increased in severity during service, so that 
service connection based on inservice aggravation of that 
disability could be granted.

This question must be answered in the negative.  The 
veteran's service medical records are devoid of any reference 
to a right hip problem of any sort.  Likewise, these records 
do not show that any inservice medical problem or disorder 
was attributed to his preservice right hip disability.  The 
report of a November 1975 treatment record, which the veteran 
alleges indicates impairment due to his right hip disability, 
simply notes complains of chest, stomach, and back pain, 
along with constipation, and an assessment of epididymitis 
based on the presence of an indurated right testicle.  This 
record does not reference any right hip problem, nor has any 
medical evidence been submitted that shows that these, or any 
other problems, represent inservice aggravation of the 
veteran's preservice right hip disability.  While the veteran 
is qualified to report his symptoms, he is not competent, in 
the absence of evidence demonstrating that he has medical 
training or expertise, to render medical findings or 
opinions.  Moray v. Brown, 5 Vet. App. 211, 214 (1993); see 
also Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  It 
must also be noted that the report of the separation medical 
examination, and the report of the medical history compiled 
in conjunction therewith, do not cite the presence of any 
right hip problems, or complaints thereof, nor do these 
records show that there was any impairment that was 
attributed to the pre-existing right hip disability.  It is 
further noted, in that regard, that the claims folder does 
not show that any post-service medical problem has been found 
to represent inservice aggravation of the preservice right 
hip disability.  (In this regard, the Board acknowledges the 
veteran's request that he be accorded a Magnetic Resonance 
Imaging (MRI) test, presumably for his right hip, by VA, and 
notes that the results of such a test at this time, 
approximately 25 years subsequent to service separation, 
would have no probative value in determining whether a right 
hip disability increased in severity between November 1972 
and November 1975.)

In brief, the evidence does not demonstrate that the 
veteran's right hip disability, which is shown to have pre-
existed his entrance into service, increased in severity 
therein.  Service connection for a right hip disability must 
accordingly be denied.


II.  Service Connection for a Hernia

The report of medical history prepared in conjunction with 
the veteran's entrance into active service also indicates 
that he cited a history of a left hernia repair at age 14 
(that is, prior to service), and that there were no sequelae.  
As discussed above, a veteran is presumed to be in sound 
condition when entering service, other than as noted at the 
time of the service entrance medical examination; see 
38 C.F.R. § 3.304 (b) (1998).  The question before the Board, 
as was the case previously with regard to the veteran's claim 
for service connection for a right hip disability, is whether 
a hernia on the left increased in severity during service, so 
that service connection based on inservice aggravation could 
be deemed appropriate.

Again, the Board must answer this question in the negative.  
The veteran's service medical records are devoid of findings 
indicating the presence of any problems in the left groin or 
inguinal area.  It must be pointed out that the report of 
treatment accorded the veteran in November 1975, wherein an 
assessment of epididymitis was rendered based on clinical 
observation of an indurated right testicle, does not show 
that a hernia was identified or found to be the cause 
thereof, notwithstanding the veteran's allegations to the 
contrary.  The Board must emphasize that his contentions as 
to etiology or causation are of no probative value; see 
Moray, supra, and Espiritu, supra.

In addition, the report of the veteran's separation medical 
examination shows that his abdomen and viscera (which is 
specifically noted on the examination report as including any 
hernia) were clinically evaluated as normal, and does not 
indicate any inservice medical problems attributable to a 
hernia.  Likewise, the report of medical history prepared at 
separation, while noting the pre-service left hernia surgery 
(at age 18), does not reference any inservice problems that 
were attributed to a hernia, nor is there any such reference 
in the post-service medical evidence.  The Board accordingly 
finds, based on this evidence, that the veteran's pre-
existing left side 

hernia did not increase in severity during his period of 
service, and that service connection based on aggravation is 
not warranted.

The veteran specifically contends that the hernia for which 
he seeks service connection is located on his right side, and 
not on his left; this raises the question of inservice 
incurrence, as opposed to the question of inservice 
aggravation, inasmuch as only a left side hernia was noted at 
service entrance.  (The RO's May 1998 rating decision simply 
denied service connection for "hernia," without 
qualification.)  In particular, the veteran alleges that the 
indurated right testicle, which was found to be symptomatic 
of epididymitis, was in fact symptomatic of a right side 
hernia, which "still is located on the right side."  Not only 
must the Board reiterate that the medical record pertaining 
to his inservice epididymitis fails to show that a hernia (on 
either side) was discerned or otherwise deemed to have caused 
his indurated right testicle, but it must also point out that 
the medical evidence, both inservice and post-service, does 
not demonstrate that a right side hernia is, or has ever 
been, manifested.  Any claim for service connection for a 
right side hernia would therefore be not well grounded, and 
denied accordingly.  See Caluza v. Brown, 7 Vet. App. 498 
(1995); see also Rabideau v. Derwinski, 2 Vet. App. 141 
(1993), and Brammer v. Derwinski, 3 Vet. App. 223 (1992).


ORDER

Service connection for a right hip disability is denied.  
Service connection for a hernia is denied.  


		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals



 

